IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,

 

 

Vv. No. 1:17CR460-1
PAULA KAY BULLOCK,
Defendant,

and

CHARLES SCHWAB AND CO., INC.,
and its successors or assigns,

Nm me ee ee eee ee

Garnishee.

NOTICE TO DEFENDANT DEBTOR
[28 U.S.C. § 3202(b)]

You are hereby notified that any and all funds from any and all accounts held by
Charles Schwab and Co., Inc., in the name of Defendant Paula Kay Bullock, are being
garnished in accordance with a Writ of Continuing Garnishment issued by the United
States District Court for the Middle District of North Carolina. The writ enforces a
judgment in the amount of $25,847.63.

As of July 18, 2019, the sum of $7,000.00 has been credited to the judgment debt,
leaving a total balance of $25,847.63, which includes restitution in the amount of $5,647.63, a
fine in the amount of $20,000.00, and a special assessment in the amount of $200.00. Interest

is not accruing on this debt.

Case 1:17-cr-00460-LCB Document 76 Filed 12/20/19 Page 1 of 4
In addition, you are hereby notified that there are exemptions under the law which
may protect some of your property from being garnished by the United States under the
judgment if you can show that the exemptions apply. Enclosed is a form you must use to
claim exemptions. By order of the Cou, you must file the Claim for Exemption Form
within twenty (20) days if you believe there are exemptions that apply.

Further, you have a right to ask the Court to release your property to you if you think
the garnished property qualifies under one of the exemptions or if you think you do not
owe the money to the United States that it says you do.

If you want a hearing, you must notify the Court within twenty (20) days after receipt
of the notice. Your request must be in writing. You may use this notice to request the hearing
by checking the box below and stating your reasons for requesting a hearing. You must either
mail it or deliver it in person to the Clerk of the United States District Court at 324 West Market
Street, 4th Floor, Greensboro, North Carolina 27401. You must also send a copy of your
request to the United States Attorney, Financial Litigation Unit, 101 South Edgeworth Street,
4th Floor, Greensboro, North Carolina 27401, so the government will know you want a
hearing. |

The hearing will take place within five (5) days after the Clerk receives your request,
if you ask for it to take place that quickly, or as soon after that as possible.

At the hearing you may explain to the judge why you believe the property the

government has taken is exempt or you think you do not owe the money to the government.

Case 1:17-cr-00460-LCB Document 76 Filed 12/20/19 Page 2 of 4
If you do not request a hearing within twenty (20) days of receiving this notice, your
property may be delivered to the United States and applied toward your judgment debt.

If you think you live outside the federal judicial district in which the court is located,
you may request, not later than twenty (20) days after you receive this notice, that this
proceeding be transferred by the Court to the federal judicial district in which you reside.
You must make your request in writing, and either mail it or deliver it in person to the Clerk
of Court, Middle District of North Carolina, 324 West Market Street, 4th Floor,
Greensboro, North Carolina 27401, so the government will know you want the proceeding
to be transferred.

Be sure to keep a copy of this notice for your own records. If you have any questions
about your rights or about this procedure,] you should contact a lawyer, an office of public
legal assistance, or the Clerk of Court. The Clerk is not permitted to give legal advice, but

can refer you to other sources of information.

Hf
ClefK US. Distri Cott

 

 

Case 1:17-cr-00460-LCB Document 76 Filed 12/20/19 Page 3 of 4
[ ] I request a hearing set by the Clerk of Court. My reasons for requesting a hearing are as
follows:

 

 

 

My address and telephone number is as follows:

 

 

 

YOU ARE REQUIRED TO INFORM THE CLERK OF ANY CHANGE OF ADDRESS
OR TELEPHONE NUMBER.

 

Case 1:17-cr-00460-LCB Document 76 Filed 12/20/19 Page 4 of 4
